Citation Nr: 1047576	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 
1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
tinnitus, evaluated as 10 percent disabling, effective January 3, 
2006.

As an initial matter, the Board notes that the Veteran was 
originally denied service connection for bilateral hearing loss 
in an October 2005 rating decision.  This denial was confirmed 
and continued in the November 2006 rating decision.  In his 
August 2007 VA Form 9, the Veteran stated his belief that another 
10 percent disability rating was warranted for his bilateral 
hearing loss.  VA accepted this as his notice of disagreement on 
the issue of service connection for bilateral hearing loss and 
issued a December 2007 statement of the case on this issue.  To 
date, no substantive appeal has been received for this issue or 
any other communication regarding this issue since the issuance 
of the December 2007 statement of the case.  The applicable time 
period has expired and the issue of entitlement to service 
connection for hearing loss is not before the Board.  See 
38 C.F.R. §§ 20.302(b), 20.303.  Thus the sole issue on appeal is 
that of entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus, as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus is currently rated as 10 
percent disabling, which is the maximum available schedular 
evaluation.

2.  The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected bilateral tinnitus, as to render impractical the 
application of the regular schedular standards.




CONCLUSION OF LAW

1.  A single schedular 10 percent rating for bilateral tinnitus 
is the maximum evaluation available under the law.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2010).

2.  The criteria for submission of an extraschedular evaluation 
for bilateral tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead to 
an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).  As will be discussed in this decision, a rating 
in excess of 10 percent for bilateral tinnitus is not warranted 
as a matter of law.  Any further discussion of the VCAA with 
respect to the claim is, therefore, not necessary.

Analysis

As noted in the introduction, the November 2006 rating decision 
granted service connection for bilateral tinnitus, evaluated as 
10 percent disabling, effective January 3, 2006.  The Veteran 
appealed that decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

The Veteran contends that his service-connected tinnitus is more 
disabling than currently evaluated.  As noted in the 
introduction, his service connected bilateral tinnitus is 
currently evaluated as 10 percent disabling, which is the maximum 
evaluation available under Diagnostic Code 6260.  See 38 C.F.R. § 
4.87.  Insofar as the Veteran's claim for an increased evaluation 
may be interpreted as a claim for separate evaluations for each 
ear, the Board notes that this diagnostic code stipulates that 
only a single evaluation for recurrent tinnitus will be assigned 
whether the sound is perceived in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, DC 6260, Note 2; Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral).  Because 10 percent is the highest schedular rating 
allowed for tinnitus, there is no legal basis for the assignment 
of a higher schedular rating.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The Veteran has argued that he is entitled to a higher initial 
evaluation because the tinnitus in his right ear is extremely 
loud to the point that it distorts his hearing in that ear.  See 
August 2007 VA Form 9.  

In this case, the schedular evaluation is not inadequate.  
Indeed, the diagnostic criteria adequately describe the severity 
and symptomatology of the Veteran's tinnitus.  As the rating 
schedule is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.

To the extent that the Veteran is in fact asking that VA rate the 
Veteran for hearing loss despite two rating decision which 
specifically deny service connection for that disorder, an appeal 
on the issue of service connection for hearing loss was not 
perfected and therefore is not before the Board- he may attempt 
to reopen his claim with the RO.  In any event, the audiometric 
results shown during the November 2006 VA audiological 
examination were not severe enough to warrant a compensable 
rating evaluation even if service connection for that disability 
was established.  See 38 C.F.R. § 4.85, Tables VI and VII.




ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral tinnitus is denied.



____________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


